DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-20 are pending.  Claims 1-20 are rejected herein.  This is a First Action on the Merits.
Claim Objections
Claim(s) 7 is/are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 7:  Change “subsequent inert balls” to --subsequent inert ball--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:  Claim 1 does not adequately describe the process for introducing balls into the gel solution.  Claim 1 recites “introducing at least one subsequent inert ball sequentially into the gel solution container”, however there is no rules placed on how these balls are introduced.  The claim needs to positively recite that each subsequent ball is introduced when the previous ball reaches the bottom of the container.  Furthermore, the claim does not address the condition of the first ball not reaching the bottom of the container which is a legitimate outcome of the experiment.  Furthermore, it is indefinite as to how many subsequent balls are introduced because the claim recites “at least one” but also recites “sequentially” and a single ball cannot be a sequence.
Regarding claims 3 and 14:  Claims 3 and 14 contain a broader limitation (steel) followed by a narrower limitation (stainless steel).  Since the broader limitation will always determine the scope of the claim, stainless steel should be removed.
Regarding claim 8:  Claim 8 has the same indefiniteness issue as claim 1 which is that it recites “introducing at least one subsequent hollow inert ball sequentially into the gel solution” but does not say when or how.  The claim needs to recite that it is upon the previous ball reaching the bottom of the container.  Furthermore, it is indefinite as to how many subsequent balls are introduced because the claim recites “at least one” but also recites “sequentially” and a single ball cannot be a sequence.
Regarding claim 15:  The parenthetical phrase (.01 at 20 oC) is indefinite because it is unclear what .01 means.  Furthermore, all text in parentheses is not within the scope of the claim and it appears important to specify that the viscosity in equation (1) is the viscosity under standard conditions because claim 19 recites that the measurements are carried out at elevated temperatures and viscosity is heavily temperature dependent.
Regarding claims 2-7, 9-14, and 16-20:  These claims are rejected as indefinite for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 15, 16, and 20 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by IWATA et al. (Ceramics International 39; 2013 pp5309-5316).  This reference was already made of record on 10/21/2020.
Regarding claim 1:  IWATA discloses:  A method for determining the gelation period of a gel solution (pg. 5310 col. 2 para. 1) comprising: introducing a first inert ball (under M1 in FIG. 2) into a gel solution container (sample bottle in FIG. 2) containing a gel solution (Alumina slurry in FIG. 2); upon the first inert ball reaching a bottom of the gel solution container (page 5311 col. 1 para. 2), introducing at least one subsequent inert ball (three balls shown in FIG. 2) sequentially into the gel solution container until the at least one subsequent inert ball remains fixed in place prior to reaching the bottom of the gel solution container (v=0 in FIG. 4); and determining gelation time of the gel solution based on a sum of distances traveled by the first inert ball and at least one subsequent inert ball (page. 5310 col. 2 para. 1).
Regarding claim 2:  IWATA discloses:  the ball has a radius ranging from 0.1 to 10 millimeters (mm) (.5 mm on page 5311 col. 1 para. 1).
Regarding claim 3:  IWATA discloses: the ball is comprised of a material selected from the group consisting of steel (page 5311 col. 1 para. 1), silica glass, stainless steel, refractory metals, ceramics, or a combination thereof.
Regarding claim 7:  IWATA discloses: the at least one subsequent inert balls is introduced into the gel solution container at a point on the gel surface that is different than the point of the preceding inert ball (FIG. 2 shows them lined up at different locations.).
Regarding claim 15:  IWATA discloses:  A method for determining the gelation period of a gel solution comprising: introducing a first inert ball (under M1 in FIG. 2) into a gel solution container (sample bottle in FIG. 2) containing a gel solution (alumina slurry in FIG. 2); wherein the first inert ball travels through gel solution at a velocity as defined by formula (1) (eqn (2) of IWATA) where ν: velocity, cm/sec; ρ.sub.1: density of the sphere, g/cm.sup.3; ρ.sub.2: density of the liquid, g/cm.sup.3; g: gravitational constant=980 cm/sec; r: radius of the sphere, cm; μ: viscosity of the liquid, g/cm.sec (0.01 at 20° C.) measuring a distance traveled by the inert ball through the gel solution (page. 5310 col. 2 para. 1); and determining gelation time from the measured distance as calculated from formula (2) where t equals time to gelation, and L is equal to the distance traveled by the first inert ball after the ball is determined to no longer move through the gel solution (values on x-axis in FIG. 4).
Regarding claim 16:  IWATA discloses:  the inert ball has a radius ranging from 0.1 mm to 10 mm (.5 mm on page 5311 col. 1 para. 1).
Regarding claim 20:  IWATA discloses:  upon the first inert ball reaching a bottom of the gel solution container, at least one subsequent inert ball is sequentially introduced into the gel solution container until the at least one subsequent inert ball remains fixed in place prior to reaching the bottom of the gel solution container (page 5311 col. 1 para. 2; three balls shown in FIG. 2); and determining gelation time of the gel solution based on a sum of the total distance traveled by the first inert ball and at least one subsequent inert ball, as defined in formula (2) (page 5310 col. 2 para. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over IWATA.
Regarding claims 5, 6, 18, and 19:  IWATA does not specify a particular temperature at which the falling ball measurements are taken.
The Examiner takes Official Notice that gelation polymerization is a temperature dependent process.  Therefore one skilled in the art will choose the temperature based on the material being used to get the data pertinent for that particular material.
Claim(s) 4, 8, 11-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over IWATA in view of ZHANG et al. (CN 102135489 A).  Please note that a machine translation of ZHANG is provided and is deemed sufficient for the purposes of this office action.  All references to the text of ZHANG are to the attached machine translation.
Regarding claims 8 and 17:  IWATA discloses:  A method for determining the gelation period of a gel solution (pg. 5310 col. 2 para. 1) comprising: one or more inert balls (under M1, M2, M3 in FIG. 2); introducing a first inert ball (under M1) into a gel solution container (sample bottle in FIG. 2) containing a gel solution and a crosslinker (Alumina slurry in FIG. 2; Table 1); if the first inert ball reaches a bottom of the gel solution container, introducing at least one subsequent hollow inert ball sequentially into the gel solution container until the at least one subsequent hollow inert ball remains fixed in place prior to reaching the bottom of the gel solution container (page 5311 col. 1 para. 2; v=0 in FIG. 4); and determining gelation time of the gel solution based on a distance traveled by the first hollow inert ball, if the first hollow inert ball does not reach the bottom of the gel solution container or on a sum of distances traveled by the first hollow inert ball and at least one subsequent inert ball, if the first hollow inert ball reaches the bottom of the gel solution container (page. 5310 col. 2 para. 1).
IWATA does not disclose that the balls are hollow and filled with solution.
ZHANG however does teach hollow ball (abstract) for use in determining the viscosity coefficient according to Stokes Law (abstract) wherein the hollow ball is filled with the test liquid (para. 38, 47), thus meeting the limitations of claim 9 and 10.
One skilled in the art at the time the application was effectively filed would be motivated to replace the solid balls of IWATA with the hollow balls as recited by ZHANG because it reduces the falling speed of the ball (para. 26 of ZHANG) which allows a more accurate measurement (para. 20-21 of ZHANG).
Regarding claims 4 and 11:  ZHANG does not explicitly teach this range for the density.  However he does state that the falling velocity will be very small (1.2-1.5 x 10-5 m/s in para. 20) therefore the density of the ball will have to be very close to that of the liquid.  Nonetheless, the skilled artisan would know too that the difference in densities will would determine how fast the ball falls (para. 25 of ZHANG).
The specific claimed range of densities, absent any criticality, is only considered to be the “optimum” range disclosed by ZHANG that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired falling speed, time to make the measurement, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the range is used, as already suggested by ZHANG.
Since the applicant has not established the criticality (see next paragraph) of the range stated and since these ranges are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of IWATA as modified by ZHANG.
Please note that the specification contains no disclosure of either the critical nature of the claimed range or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 12:  IWATA discloses:  the hollow inert ball has a radius ranging from 0.1 mm to 5 mm (.5 mm on page 5311 col. 1 para. 1).
Regarding claim 13:  IWATA discloses:  each hollow inert ball has the same density, radius, and is comprised of the same solution (There is no reason for any of the balls to be different.).
Regarding claim 14:  IWATA discloses: ball comprises a thin shell that is comprised of a material selected from the group consisting of steel (page 5311 col. 1 para. 1), glass, stainless steel, refractory metals, ceramics, or a combination thereof.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several references have been added to the Notice of References Cited for teaching various devices for relating the kinematics of a falling ball to the viscosity of the liquid it falls through.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856